Citation Nr: 1703623	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-21 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to include spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In November 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file. 

In January 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claim.


FINDINGS OF FACT

1. The most probative evidence of record shows the Veteran's back disorder was noted in his enlistment examination report.

2. The most probative evidence of records shows the Veteran's back disorder was determined to be a congenital disease for VA compensation purposes.

3. The Veteran has not shown an increase in severity of his back disorder in service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder, to include spina bifida, have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, prior to the May 2010 adjudication of the claim, a December 2009 letter was sent to the Veteran, which fully addressed all notice elements with respect to the claim on appeal.  This letter also provided information as to what evidence was required to substantiate the claim and the respective responsibilities of the VA and the Veteran in developing the information and evidence necessary to substantiate the claim.

Following the January 2015 remand, a subsequent letter was sent to the Veteran in February 2015.  This letter advised the Veteran with specificity as to what additional evidence was required to substantiate his claim. 

The claims file contains the Veteran's lay statements, service personnel and treatment records, and post-service treatment records.  The Board has carefully reviewed the claims file and finds there is no outstanding available evidence that has been identified.  

As noted above, the Veteran was afforded a hearing before the Board in November 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fulfill two duties; (1) fully explain the issues and (2) suggest submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010); 38 C.F.R. § 3.103(c)(2).  In this matter, the VLJ identified the issue to the Veteran and elicited testimony from the Veteran regarding the elements of a claim for service connection.  See November 2014 Hearing Transcript.  Moreover, neither the Veteran nor his representative has asserted the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  

With respect to the Veteran's April 2015 VA examination report, because it was were prepared by a competent medical professional, who considered the Veteran's lay statements and medical history and provided an opinion with a rationale, the Board finds that the VA examination is adequate to adjudicate the Veteran's claim.  Moreover, neither the Veteran nor his representative has asserted the VA examination is inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

While the Board acknowledges the April 2015 VA examination mentioned above does not provide the medical opinion and rationale requested in the Board's January 2015 remand directives regarding the application of the clear and unmistakable standard, the Board finds neither the presumption of soundness nor presumption of aggravation is applicable to this case.  38 U.S.C. §§ 1111, 1132; 38 C.F.R. § 3.304, 3.306.  Consequently, the Board finds that a further remand is unnecessary given the evidence of record, which will be addressed below.  

Further, in accordance with the Board's remand directives, the RO requested copies of certain additional medical evidence.  As such, the Board finds there has been substantial compliance with the Board's January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Analysis

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C. § 1113(b); 38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

However, congenital or developmental defects are not diseases or injuries within the meaning of applicable VA statutes and regulations.  38 C.F.R. § 3.303(c).  Therefore, where a veteran seeks service connection for a congenital or developmental condition, the Board must first determine if the congenital or developmental condition is a defect or disease.  If the congenital or developmental condition is a "defect" (a structural or inherent abnormality which is more or less static in nature), the presumption of soundness does not apply and service connection must be denied unless the evidence establishes that a disability due to disease or injury that was incurred in service is superimposed on the congenital defect.  See VAOPGCPREC 82-90 (1990); see also 38 U.S.C. §§ 1110, 1111, 1132; see also 38 C.F.R. § 3.303(c).  On the other hand, if the congenital or developmental condition is a "disease" (a condition that is capable of improving or deteriorating), then the Board must determine whether the presumption of soundness applies.  See 38 C.F.R. § 3.304(b); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).

In an April 2010 VA Examination Report, the examiner described the Veteran's spina bifida occulta as a "congenital disease."  As the examiner is a medical professional, who is competent to make such a finding, the Board accepts his categorization.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training or experience are competent to render a medical diagnosis).  Accordingly, the Board must assess whether the presumption of soundness is applicable. 

Every veteran who served on active duty after December 31, 1946 is presumed to have been of sound condition when "examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment."  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Pursuant to 38 C.F.R. § 3.304(b), only those conditions recorded in examination reports can be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b).

A review of the Veteran's service treatment records (STRs) reveals that, while the Clinical Evaluation section of the March 1966 Enlistment Examination noted his spine and musculoskeletal system were normal, in Section 39 of the same, the physician specifically noted a curvature of the Veteran's spine, which was not considered disqualifying for service.  Additionally, in a VA Chronological Record of Medical Care, the Medical Board confirmed the Veteran's back disorder was mentioned on the SF 88 (Report of Medical Examination) and SF 89 (Report of Medical History) at the time of his enlistment.  Therefore, the Board finds the Veteran's pre-existing back disorder was sufficiently noted pursuant to 38 C.F.R. § 3.304 (b).  As a result, the presumption of soundness is inapplicable to this case.   38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Since the pre-existing back disorder was noted upon entry into service and the presumption of soundness does not attach, service connection may only be granted based on in-service aggravation of that condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  A pre-existing condition will be presumed to have been aggravated in service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  

A pre-existing injury or disease is said to have been aggravated during service if it underwent a permanent increase in disability beyond the natural progression of the disease or injury.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  However, temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition is worsened.  Id.; see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability).

Initially, the burden is on the Veteran to establish an increase in severity, which must be shown through independent medical evidence.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran is able to demonstrate an increase in severity in service, then the burden shifts to the VA to rebut the presumption by clear and unmistakable evidence that the worsening of the disease was due to its natural progression.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231, 235, 238-39 (2012). 

At the November 2014 travel Board hearing, the Veteran testified that before induction into service, he saw an orthopedist because of his back pain.  See November 2014 Hearing Transcript at 11.  The orthopedist advised the Veteran that he had a hollow in his spine.  Id.  However, the Veteran testified that he was not aware of his spina bifida until the Medical Board informed him of his diagnosis.  Id. at 10.

The Veteran testified that in the first week of basic training, he did not have any back issues.  Id. at 4.  It was not until the second and third weeks of basic training, that he began to have back issues.  Id.  The Veteran described that his back pain was so severe that his company commander made arrangements for him to have x-rays taken.  Id.  The Veteran testified that he experienced sharp pain at times and a lot of discomfort.  Id. at 6.  He stated his back was aggravated to the point where at times it was difficult for him to stand.  Id. at 8.

The Veteran testified that he believed the training exercises he performed put a lot of stress on his back.  Id. at 5-8.  He testified that during training he had workouts on the grinder with his rifle, had to jump out of a tower 18-20 feet tall into a pool, and had to march/run everywhere.  Id.

To the extent the Veteran is describing the symptoms he experienced in service, the Board finds his lay statements competent and credible.

In terms of medical evidence, the Veteran has submitted his private treatment records which begin in June 2006.  See generally M.P.C. Records; see generally O.A.M. Records; see generally H.F.M. Records.  While the private treatment records detail the Veteran's treatment for back disorders beginning in June 2006, they do not pertain to the Veteran's contention that his pre-existing back disorder increased in severity in service.  Therefore, the Board finds the Veteran's private treatment records hold no probative value.

The remaining medical evidence of record supports the conclusion that the Veteran's back disorder did not increase in severity in service.  The most pertinent medical evidence of record are the Medical Board's finding in the Veteran's STRs and the April 2015 VA Examination Report.

Between them, the Board finds the Medical Board's finding in the Veteran's STRs to be the most probative evidence of record because it is not only contemporaneous to the Veteran's complaint of aggravation in service, but it thoroughly considered the Veteran's lay statements contending aggravation of back pain as a result of physical drill; the course of treatment prescribed; an x-ray examination of the Veteran's spine, which revealed spina bifida occulta and narrowing of the L-5,S-1; a physical examination of the Veteran, which revealed bilateral lumbar muscle spasms; an orthopedic consultation, during which the Veteran relayed a history of a bad back for which he has received medical treatment for approximately six years; and the Veteran's diagnosis of spina bifida, chronic lumbo sacral strain.  See VA Chronological Record of Medical Care; see also October 1966 Consultation Report.  After considering these factors, the Medical Board found that the Veteran's "disability [was] not considered to be the proximate result of the performance of active duty."  Id.  

The Medical Board's finding is supported by the April 2015 VA Examination Report, which the Board finds highly probative as well.  In the April 2015 VA Examination Report, the examiner opined the Veteran's pre-existing back disorder was temporarily aggravated beyond its natural progression by the seven weeks in service and that it was less as likely as not that the pre-existing back disorder was permanently aggravated beyond its natural progression by service.  As noted previously, temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt, supra; see also Davis, supra.

More specifically, the examiner opined that it was "highly unlikely that [seven] weeks of [sic] service with close medical observation and care would chronically worsen a congenital back disorder beyond natural progression unless there had been an acute type of trauma which did not occur."  See VA Chronological Record of Medical Care (the Veteran was diagnosed with spina bifida occulta, chronic lumbo sacral strain, in service, following which he was placed on conservative therapy; the condition was determined to have existed prior to enlistment); see also April 2010 VA Examination Report (the Veteran denied any events/accidents during training that exacerbated his pre-existing back disorders); cf. October 1966 Consultation Report (a physician noted  "[t]here [was] a history of automobile accidents causing injury to the back in the past" prior to enlistment).  

In reaching her conclusion, the examiner noted that she reviewed all the available records in the claims file; the Veteran's documented medical history, his lay assertions, and his November 2014 travel Board hearing testimony.  In support of her opinion, the examiner pointed to the lack of evidence showing chronicity to support the Veteran's claim that his pre-existing back disorder was permanently aggravated beyond its natural progression in service.  The examiner noted there were no medical records relating to the Veteran's pre-existing back disorders between the Veteran's separation from service and until 2006; 40 years post-discharge.  In fact, other than the Veteran's generalized statements that his pre-existing conditions have worsened since service, the earliest reference to any continued back problems come from the Veteran's lay statements reporting having a herniated disc in 2003, for which he had surgery; and being in a great deal of pain in 2011, as a result of which he had his L3-4 fused.  See April 2010 VA Examination Report.  However, nothing in the record relates the 2003 and 2011 procedures to the Veteran's active duty service.

As noted above, the Board finds the Veteran's statements regarding the symptoms experienced in service are competent and credible.  However, with regard to whether there was an increase in the disease in service, the Board finds that the medical evidence, including the Medical Board Report and the April 2015 VA examiner's opinion, is more probative on this matter.  Both of those opinions are provided by medical professionals, who have training, expertise, education, and experience that the Veteran is not shown to have.  As such, those opinions and that evidence is given more weight with regard to whether the Veteran's pre-existing back disorder increased in severity during service.

For the foregoing reasons, the Board finds the evidence shows the Veteran's back disorder did not increase in severity in service.  As a result, the clear and unmistakable standard is not applicable.  See Wagner, supra.; see also Horn, supra.  Therefore, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder, to include spina bifida.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); see also Gilbert v. Derwinski, 1 Vet App. 49 (1990).  Accordingly, service connection for a back disorder, to include spina bifida, is not warranted.


ORDER

Service connection for a back disorder, to include spina bifida, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


